Citation Nr: 0732705	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-44 163	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a dental disorder of 
tooth number 7, claimed as loss of an incisor tooth, for 
purposes of VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran served on active duty from January 1947 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  During the pendency of the appeal, the issue has been 
phrased as entitlement to service connection for dental 
treatment based on dental trauma.  In order to more 
accurately reflect the veteran's appellate contentions, the 
issue has been rephrased as listed on the title page.


FINDING OF FACT

Tooth number 7, a front tooth, was normal at reenlistment and 
lost/extracted after more than 180 days of active service.


CONCLUSION OF LAW

Service connection for tooth number 7, for purposes of VA 
outpatient dental treatment only, is warranted.  38 U.S.C.A. 
§§ 1712, 5107(b) (West 2002); 38 C.F.R. §§ 3.381(d)(1), 
17.161(c), (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  In view of the 
grant as to the issue of entitlement sought by the veteran in 
this case, there is no need for additional notice or 
development.

Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease that is 
diagnosed after discharge, when the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
dental disorder, there must be (1) medical evidence of a 
current disability; (2) medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. 
§ 3.381(a) (2007).  Service connection may be granted for a 
dental condition of each tooth and periodontal tissue shown 
by the evidence to have been incurred in or aggravated by 
service.  When applicable, a determination will be made as to 
whether it is due to a combat wound or other service trauma, 
or whether the veteran was interned as a prisoner of war 
(POW).  38 C.F.R. § 3.381(b) (2007).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA dental treatment for the 
condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c) 
(2007).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2007).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d) (2007).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e) (2007).


Factual Background and Analysis

The veteran contends that he sustained dental trauma during 
as a result of an accident in service.  Specifically he 
reported that while stationed in the Philippines, he was 
thrown from the back of truck and lost a tooth.  The tooth 
was repaired some time later by a military dentist when he 
returned to the States.  

According to service medical records (SMRs), during an 
examination performed for discharge and reenlistment in 
January 1950, tooth number 7 was noted as normal.  Subsequent 
service records show that by June 1952, tooth number 7 had 
been extracted or lost and replaced with a bridge.  The 
remaining records, while detailing dental treatment, are 
silent for any indication of dental trauma or of any mention 
of the tooth being removed due to disease or infection 
either.  The veteran's February 1968 retirement examination, 
continues to show that tooth number 7 was missing and also 
notes that a bridge was placed between teeth number 6, 7, and 
8.  

In this particular case, tooth number 7 was extracted more 
than 180 days after the veteran entered service, and the 
preceding service dental records show the tooth was normal.  
As such, service connection for tooth number 7 for treatment 
purposes is warranted.  38 C.F.R. § 3.381(d)(1).

In addition, the evidence of record does not refute the 
veteran's claim that he injured and subsequently lost tooth 
number 7, (a front tooth) due to in-service trauma sustained 
in a truck accident.  The service medical evidence, while not 
indicating the reason for the lost tooth and its replacement 
with a bridge, does not reflect that the dental treatment 
accorded the veteran was for other than repair of a traumatic 
injury.  There is no explanation for the in-service dental 
work on that tooth other than the in-service accident as 
described by the veteran.  The veteran is competent to give 
evidence about what he experienced in service.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Given the foregoing, 
the Board finds that the veteran's statements are credible, 
and it is as more likely than not that tooth number 7 was 
lost due to trauma.  38 C.F.R. § 17.161(c).

Accordingly, when resolving all reasonable doubt in the 
veteran's favor he is thereby entitled to VA outpatient 
treatment shown to be reasonably necessary with regard to 
tooth number 7.  




ORDER

Service connection for dental disability for the purpose of 
obtaining VA outpatient dental treatment of tooth number 7 is 
granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


